This is an appeal from an order of the Appellate Division modifying and, in effect, reversing an order of the Special Term, which awarded a peremptory mandamus directed to the board of county canvassers of Richmond county commanding them to exclude certain ballots, and to include certain other ballots in ascertaining the votes legally cast at the recent election for George Cromwell and John L. Feeny, opposing candidates for the office of president of the borough of Richmond, at the recent charter election in the city of New York.
The Appellate Division in modifying the order of the Special Term gave directions to the canvassers with respect to the votes to be rejected entirely, and those which should be counted for each candidate. The questions all arise under the law governing elections and the canvassing and counting of the votes under chapter 909 of the Laws of 1896.
The controversy discloses the complicated character of that statute and the obscure and cumbersome nature of many of its provisions. It is quite within the bounds of moderation to say that the citizen cannot now vote in such a way as to have his vote counted, especially if he desires to vote for candidates other than those upon the tickets of the two principal parties, *Page 45 
without becoming familiar with a system of statute law containing one hundred and sixty-seven sections, some of which we have found quite difficult ourselves to understand. The public records show that at every election in this state many thousands of votes cast by the electors are rejected for some defect in the ballots used, and which are condemned or supposed to be condemned by the statute as void. The process of voting to many uneducated persons and to some who are educated, is so difficult that votes enough are thrown out by the canvassers in some cases to determine the result of the election. Whether it is wise to so frame laws that govern the casting and counting of votes at an election in such a way as to render it very difficult, if not impossible, for many of the electors to deposit a valid ballot in the ballot box, is a question for the legislature. It is quite apparent that under the present system the result of elections is not to be always determined by the will of the majority, since, unless they comply with all the provisions of the statute, their votes cannot be counted.
The learned court below has very properly pointed out the dangers to free government that exist in the system of voting at elections which is so complicated that many of the electors are unable to comply with it, and we do not propose to further enlarge upon that subject, which would seem to demand the attention of the legislature where, of course, it properly belongs. (23 App. Div. 201.)
It is true that many of the mistakes in casting votes and many of the defects in ballots appearing in this case, which under the statute renders the will of the citizen wholly ineffectual, are due to carelessness or ignorance, but a statute regulating voting at elections and prescribing the manner in which the vote is to be counted cannot be said to meet the wants of the public if it omits to take into consideration the fact that the vast body of men constituting the electorate of this state is composed of persons in all conditions in life and of every grade of intelligence. Some are laboring under the physical and mental decay of old age. Others are unable to read, and still others are unable in the multitude of names printed on *Page 46 
the ballot to pick out and properly mark the candidates for whom they intend to vote in such a way as make their intention effective.
The ballots furnished at this election contained eight columns or regular party tickets with as many voting spaces to the left, besides an independent ticket and a blank column or ticket, making ten tickets in all. In many cases the names of the same candidates appeared on two or more tickets. The result was that about three hundred and fifty of the ballots were originally in dispute. The parties themselves seem to have settled the dispute by conceding certain ballots to be invalid, and withdrawing them from the litigation. About one hundred and eighty-five were presented to and passed upon by the courts, and the Appellate Division allowed some ballots that the Special Term pronounced defective and rejected some that it had held to be valid.
In that condition the case comes here, and the first question suggested is, whether such a controversy can properly come before this court. It would seem, at first thought, that after all the efforts made in recent years in the Constitution and by statute to confine the jurisdiction of this court to questions of law properly arising or involved in the general development of the law, that the court could not be converted into a board of canvassers to examine about two hundred ballots and determine how many of them should be counted for this candidate and how many for that candidate; whether a cross within the circle was a good cross and made with the right kind of a pencil; whether a voting mark opposite the name of some candidate was outside or inside the voting space; whether there were any marks or improper erasures on the tickets, and numerous other questions which the law seems to regard as important.
If, however, the order appealed from is a final order in a special proceeding, I am unable to give any good reason why the parties are not entitled to have the question reviewed here.
That it is a final order in a special proceeding no one can *Page 47 
doubt, and, under the Constitution and the statute, any aggrieved party has the right to have such an order reviewed in this court. Moreover, orders in such proceedings and arising under this very statute, have always been reviewed here, and, in view of the many recent decisions in appeals from such orders, it is too late to discuss the question as to the right of appeal, if there ever was any doubt about it. (In re Emmet, 150 N.Y. 538; In re Madden,148 N.Y. 136; In re Fairchild, 151 N.Y. 359; People ex rel.Nichols v. Board of Canvassers, 129 N.Y. 395; People ex rel.Wells v. Collin, 19 App. Div. 457; affirmed, 154 N.Y. 750.)
It is useless to attempt to find any distinction between these cases and the one at bar. There is no distinction. The cases cited all arose under this very statute as it existed at the time, and no change has since been made with respect to the right of appeal to this court, or which in any respect changes the character of the order. They are all cases in which the question was whether certain votes found in the ballot box should have been counted or rejected, and that is the question here, and the only question.
The case presents no question of fact whatever. There was no question of fact presented to the courts below, and there is none now before this court as to whether the disputed ballots were or were not marked for identification. The question that we have to deal with is whether the ballots which have been sent here with the record are such as may be counted within the terms of the statute on that subject. That statute declares that when a ballot discloses certain marks or physical appearance it shall not be counted, and we have the ballots before us with certain marks and appearances upon them, and whether they come within the condemnation of the statute is a pure question of law. Whether the condition of the ballot was due to the voluntary or involuntary act of the voter is a matter of no consequence. Our duty is simply to apply a statute to conceded facts.
It has been suggested that since the Election Law does not in terms authorize an appeal to this court, that none will lie. *Page 48 
But the Election Law is in precisely the same condition, so far as the right to appeal to this court is concerned, as it was when each of the above cited cases were here; and to change the law to meet the varying exigencies of each particular case, is an unmitigated evil which every stable system seeks to avoid. It is no doubt true that cases of this character occupy much time and attention on the part of the court in disposing of them. But that was always so, and it was just as strong an argument many years ago as it is now. Moreover, such a controversy involves important rights in the administration of municipal government, and sometimes may involve in a broader field the existence of the government itself. And it would be difficult, under such circumstances, to point out a function of this court more important than the settlement of such controversies.
But the very point suggested against the right of appeal to this court has frequently arisen before and been decided. The rule is that, where any statute authorizes a special proceeding like this, which terminates in an order, without in terms giving the right of appeal to this court, an appeal will, nevertheless, lie in all such cases under the general provisions of the Code, unless there are words found in the statute expressly restricting such right of appeal. (In re Ryers, 72 N.Y. 1, 4; In reBrady, 69 N.Y. 215, 219, 220; In re P.P.  C.I.R.R. Co.,85 N.Y. 497; In re Swan, 97 N.Y. 492, 493; In re De Camp, 77 Hun, 480.) It was not suggested by counsel on either side that the order before us was not appealable here, and what I have said on that subject does not proceed from any doubt that I entertain as to its appealability, but simply because some of my brethren think that it is not. So we find ourselves in precisely the same position as the learned judge at the Special Term, with all the disputed ballots before us, and acting practically as a court of original jurisdiction, although theoretically as a court to review questions of law. In the courts below, every ballot is designated by a number, and the decision upon each may be regarded as a finding of fact or law; and the question is, whether, upon inspection, it *Page 49 
appears to be in such form that it may lawfully be counted within the prohibitive language of the statute. It should here be observed that when the statute declares that ballots cast by the electors and found in the ballot box in certain form and in certain condition, bearing on their faces certain physical appearances, shall not be counted, there is nothing to do but obey the law, even though the intention of the voter be manifest.
The first step, therefore, in the inquiry is to ascertain what the statute is and what it means, always bearing in mind that one of the main purposes of its enactment was to prevent corruption and bribery at the election, and to render impossible the identification of the ballot by any device whatever after being deposited in the ballot box.
The disposition to be made of the disputed ballots in this case depends upon the construction of sections one hundred and five and one hundred and ten of the Election Law, which read as follows:
"§ 105. * * * It shall not be lawful to make any mark upon the official ballot other than the cross X mark used for the purpose of voting, with a pencil having black lead, and that only in the circles or in the voting spaces to the left of the names of candidates, or to write anything thereon other than the name or names of persons not printed upon the ballot for whom the elector desires to vote in the blank column under the proper title of the office.
"Nor shall it be lawful to deface or tear a ballot in any manner, nor to erase any printed device, figure, letter or word therefrom, nor to erase any name or mark written thereon by such elector.
"Any ballot upon which there shall be found any mark other than the cross X mark used for the purpose of voting, or a name or names written otherwise than as heretofore provided, and any ballot which shall be found to be defaced or torn, or from which there shall have been erased any device, figure, letter or word, or which shall have been marked or *Page 50 
written upon other than by a pencil having black lead, shall be wholly void, and no vote thereon shall be counted * * *.
"The elector shall observe the following rules in marking his ballots:
"1. If the elector desires to vote a straight ticket, that is, for each and every candidate of one party for whatever office nominated, he shall make a cross X mark in the circle above the name of the party at the head of the ticket.
"2. If the elector desires to vote a split ticket, that is, for candidates of different parties, he must not make a cross X mark in the circle above the name of any party, but shall make a cross X mark in the voting space before the name of each candidate for whom he desires to vote on whatever ticket he may be.
"If the ticket marked in the circle for a straight ticket, does not contain the names of candidates for all offices for which the elector may vote, he may vote for candidates for such offices so omitted by making a cross X mark before the names of candidates for such offices on other tickets, or by writing the names, if they are not printed upon the ballot, in the blank column under the title of the office.
"If the elector desires to vote for any person whose name does not appear upon the ballot, he can so vote by writing the name with a pencil having black lead in the proper place in the blank column. The elector can vote blank for any office by omitting to make a cross X mark in any circle, and by making a cross X mark in the voting space before the name of every candidate he desires to vote for, except for the office for which he desires to cast a blank vote. * * *
"One straight line crossing another straight line at any angle within a circle, or within the voting spaces, shall be deemed a valid voting mark."
It will be more convenient to divide the ballots in this case which are in dispute into classes with reference to the alleged defects which was the cause for their rejection, and to apply to each class the particular provision of the statute which affects it. *Page 51 
1. There are one hundred and eight ballots as to which the Special Term and the Appellate Division are agreed in the disposition to be made of them. Most of them were held bad, although a few were allowed, and, after carefully examining them all, we think that the conclusion of the courts below with respect to these ballots is correct.
We have examined the remaining ballots and think that the questions arising upon them should be disposed of in the following manner:
2. There are fifteen of these ballots which show erasures, cancellations and obliterations. These marks were apparently made by the voter in attempting to correct his own errors. After making the X mark in the circle or in the voting space, he would endeavor to erase it with a rubber or some sharp instrument or in some cases by striking the pencil through the mark so as to erase it. The ballots in this class are numbers 5, 52, 74, 80, 81, 88, 98, 128, 136, 143, 144, 147, 160, 161 and 173.
Referring to the statute above quoted we find the language to be that, "It shall not be lawful to make any mark upon the official ballot other than the cross X mark used for the purpose of voting * * * nor to erase any printed device, figure, letter or word therefrom, nor to erase any name or mark written thereon by such elector. Any ballot upon which there shall be found any mark other than the cross X mark used for the purpose of voting, or a name or names written otherwise than as heretofore provided, * * * shall be wholly void and no vote thereon shall be counted." The language quoted condemns the ballots of this class, and they cannot lawfully be counted. There is nothing in the section which gives to the inspectors a discretion, or permits them to construe the ballots according to the intent of the elector in this respect. The language is mandatory, and in this there is no hardship. If the elector makes an error in marking his ballot he may return it and procure another. If he again makes an error he may return it and procure a third, but he cannot correct the error by erasing or defacing the marks and thus confusing *Page 52 
and distinguishing his ballot. (Peo. ex rel. Wells v. Collin,19 App. Div. 457; affd., 154 N.Y. 750.)
3. There are a few ballots that are affected by the fact that the voting mark was placed in the voting space before the words on the ticket, "No nomination." Several of the tickets upon the ballot did not contain a full list of candidates to be voted for at this election, and in the spaces intended for candidates so omitted was printed the words, "No nomination." Four of the ballots in question contained X marks in the voting space before these words. They are numbers 64, 93, 165 and 178. The following language of section 105 precludes the counting of these ballots, viz.: "It shall not be lawful to make any mark upon the official ballot other than the cross X mark used for voting, with a pencil having black lead, and that only in the circles, or in the voting spaces to the left of the names of the candidates." It is manifest that marks made in this way before blanks under the words, "No nomination," could not have been made in any legal sense for the purpose of voting, and that they were not made in the voting spaces to the left of the names of the candidates. It might be a convenient way of facilitating identification of the ballots after being deposited in the box, but plainly it is not permitted by the statute.
4. There are three ballots, viz.: Numbers 3, 33 and 45, which contain the names of candidates written with pencil in the blank column, whose names were already printed upon the ballots, and for the same office. These ballots must be excluded under the language of the section, which states that "It shall not be lawful to make any mark upon the official ballot other than the cross X mark, * * * or to write anything thereon other than the name or names of persons not printed upon the ballot for whom the elector desires to vote in the blank column under the proper title of the office." If the name of the candidate for whom the elector desires to vote is printed upon the ballot under the title of the office for which he is a candidate, the voter shall then exercise his choice by making the X mark before the printed name, and not by *Page 53 
writing it in the blank column. Hence, writing the same name in the blank vitiates the ballot under the plain language of the statute.
5. There are thirteen ballots which show X marks before the names of opposing candidates for the same office. In some cases the elector attempted to vote for both Tracy and Low for mayor, and in others for Jones and Mullick for sheriff. This class of ballots consists of numbers 58, 60, 84, 87, 95, 97, 99, 101, 112, 167, 174, 176 and 185. When the elector had made a cross X mark before the name of one candidate for mayor he had exercised his entire right with respect to that office, and a second cross X mark before the name of another candidate for that office was an illegal marking of the ballot. A ballot is either good or bad as a whole. If it is mutilated and rendered invalid as to certain candidates appearing upon the ballot, it is void as to all. By placing a voting mark opposite the name of two candidates for the same office, when the elector could lawfully vote but for one, he placed an illegal mark upon the ballot which would easily facilitate its identification after being deposited in the box, and hence these ballots must be excluded.
6. Seventeen ballots show X marks before the name of the same candidate for the same office in two different columns upon the ballots. These ballots are numbers 27, 34, 59, 65, 66, 72, 100, 102, 105, 113, 134, 157, 158, 159, 179, 183 and 184. The same objections stated above to the ballots in class five apply to these. It was an attempt to vote twice for the same candidate, and whatever may have been the intention of the voter, the second voting mark is prohibited by the statute, since it would be a convenient means of identification, and hence these ballots cannot be counted.
7. Seven ballots are found which contain cross X marks in two or more of the voting circles at the head of the columns. They are numbers 14, 24, 77, 85, 103, 133 and 139. A cross X mark in the circle at the head of the ticket is for the purpose of voting a straight ticket. As the elector can only vote one straight ticket, it is manifest that the placing of cross X *Page 54 
marks in two of the circles upon the ballot renders it invalid, unless it is a case coming within the exceptions contained in section one hundred and ten. The provisions of section one hundred and five upon this point are as follows: "If the elector desires to vote a straight ticket, that is, for each and every candidate of one party for whatever office nominated, he shall make a cross X mark in the circle above the name of the party at the head of the ticket. If the elector desires to vote a split ticket, that is, for candidates of different parties, he must not make a cross X mark in the circle above the name of any party, but shall make a cross X mark in the voting space before the name of each candidate for whom he desires to vote on whatever ticket he may be." The only exception or qualification to this provision is contained in No. 6 of subdivision 2, section 110, and is as follows, viz.: "If the elector shall have marked a cross X mark in more than one circle at the head of the party tickets and if on either of such tickets there shall be one or more candidates for office for which no other candidate or candidates is or are named on such other ticket or tickets so marked in the circle his vote shall be counted for such candidate or candidates."
None of the ballots in this class come within this last provision. Each of the columns above which cross X marks have been made contained the name of a candidate for the office of president of the borough of Richmond. It may be that if, for example, one of the columns had contained the name of a candidate for the office of mayor and the other marked column had contained the name of no candidate for that office, the ballot could have been counted for the candidate named. That seems to have been the intent of the provision, but it goes no further than that, and to allow the ballots to be counted for a candidate for the office of president of the borough of Richmond would be to permit the elector to vote, either twice for one candidate for that office, or for two candidates for the same office. This, certainly, the statute does not authorize or permit, and the statute should not be construed so as to permit anything of that kind, since it would manifestly *Page 55 
be a convenient device for the subsequent identification of the ballot.
8. There are twenty-three other ballots that cannot be brought into any general class heretofore mentioned, and I shall not attempt a description of each of these ballots or of the alleged defects.
Five of them are, I think, invalid since the elector attempted to vote for three candidates by placing voting marks opposite their names, when but two were to be elected. One of them has a wide, ragged stub attached to the ballot. Another has a cross in one of the circles above a party ticket manifestly not made with a pencil, but with some sharp instrument. The votes thus affected are numbers 35, 94, 109, 131 and 170, and they are in such condition that I think they cannot lawfully be counted under the statute.
The remainder of the twenty-three are contested principally upon the ground that the elector placed voting marks opposite the names of two candidates for the same office in different columns, but not on the same horizontal lines. In every case, however, there were two candidates for the same office thus voted for, and I think the elector had the right to select which of the two in different columns or on different tickets, should receive his vote, without in any way invalidating his ballot.
There are perhaps some slight defects in a few other ballots which do not seem to be of sufficient importance to invalidate them under the statute. Therefore, the following ballots included in this criticism, viz., numbers 18, 28, 31, 32, 57, 70, 75, 78, 104, 106, 107, 110, 111, 117, 118, 127, 137 and 148 are valid and should be included in the count.
This disposes of all the ballots which were really in dispute either before the Special Term or the Appellate Division, and in some respects the result above indicated differs from both of the courts below.
It will be seen that the principal question here is with respect to the construction of the statute which directs the canvassers to exclude certain votes from the count. We *Page 56 
have referred in the preceding discussion to that statute as applicable to the several classes of votes indicated. It is only necessary to add that the legislature itself has given it a construction in section 81 in the instructions to be printed upon the face of the ballots. These instructions are as follows:
"Upon the face of each stub shall be printed in type known as brevier capitals the following: `This ballot should be marked in one of two ways with a pencil having black lead. To vote a straight ticket, make a cross X mark within the circle above one of the party columns. To vote a split ticket, that is, for candidates of different parties, the voter should make a cross X mark before the name of each candidate for whom he votes. If the ticket marked in the circle for a straight ticket does not contain the names of candidates for all offices for which the elector may vote, he may vote for candidates for such offices so omitted, by making a cross X mark before the names of candidates for such offices on another ticket, or, by writing the names, if they are not printed upon the ballot, in the blank column under the title of the office. To vote for a person not on the ballot, write the name of such person under the title of the office in the blank column. Any other mark than the cross X mark used for the purpose of voting or any erasure made on this ballot, makesit void, and no vote can be counted hereon. If you tear, or deface, or wrongly mark this ballot, return it and obtain another.'"
The orders of the Appellate Division and of the Special Term should, therefore, be modified in the particulars hereinbefore mentioned, and as thus modified affirmed, without costs to either party.